                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

GLORIA PALACIOS,                        )
                                        )
                    Plaintiff,          )
                                        )
              v.                        )          1:19cv741
                                        )
TYSON FOODS, INC.,                      )
Self-Insured Employer,                  )
                                        )
                    Defendant.          )

                             MEMORANDUM ORDER

THOMAS D. SCHROEDER, Chief District Judge.

       Before the court is the motion of Plaintiff Gloria Palacios

to remand this action to the Superior Court of Lee County, North

Carolina (Doc. 11).        The motion is fully briefed and ready for

decision.      For the reasons set forth below, the motion will be

denied.

I.     BACKGROUND

       Palacios,    a   citizen   and   resident    of    Lee    County,   North

Carolina, filed this action in the Superior Court of Lee County,

North Carolina, on June 17, 2019.           (Doc. 5.)   The complaint alleges

that    her   employer,   Defendant     Tyson    Foods,   Inc.    (“Tyson”),   a

Delaware corporation with its principal place of business in

Springdale, Arkansas, fired her on May 9, 2018, after she was

injured on the job and necessitated significant medical treatment.

(Id.)    Palacios asserts claims for violation of the North Carolina

Retaliatory Employment Discrimination Act, N.C. Gen. Stat. § 95-
240 et seq.; and wrongful discharge in violation of public policy

as exists at common law.            She seeks back pay, compensatory and

punitive damages, and attorneys’ fees pursuant to N.C. Gen. Stat.

§ 95-243.

       Tyson removed this action on July 24, 2019, asserting this

court’s exercise of diversity jurisdiction.                   (Doc. 1.)    Palacios

filed a motion to remand, contending that Tyson has failed to

adduce     any    demonstration     that      the    controversy     exceeds   the

jurisdictional threshold of $75,000.                (Doc. 11.) 1   Palacios seeks

an award of costs, including reasonable attorneys’ fees pursuant

to 28 U.S.C. § 1447(c).          Tyson has responded in opposition and has

provided a declaration of David Sutton, Human Resources Manager

for Tyson Mexican Original, Inc., setting out Palacios’s earnings.

(Docs. 13, 13-1.)         Palacios did not file a reply.

II.    ANALYSIS

       Federal courts exercise limited jurisdiction, as prescribed

by Congress and the Constitution.               Bowles v. Russell, 551 U.S.

205, 212 (2007); Kokkonen v. Guardian Life Ins. Co. of Am., 511

U.S.    375,     377   (1994).    Tyson    invokes     this    court’s    diversity

jurisdiction.          Pursuant to Title 28, United States Code, section

1332(a), federal courts may adjudicate civil lawsuits where the

matter in controversy exceeds $75,000 and is between citizens of




1
    The motion lacked a separate brief, in violation of Local Rule 7.3(j).

                                          2
different states.

     Congress also permits cases filed in state courts to be

removed to federal courts when diversity jurisdiction exists.             28

U.S.C. § 1441(a).      For removal based on diversity grounds to be

proper, complete diversity must have existed at the time of the

filing of the state court complaint and at the time of removal.

Rowland v. Patterson, 882 F.2d 97, 99 (4th Cir. 1989) (en banc).

Because actions that are removed from state courts to federal

courts   “raise[]      significant    federalism     concerns,”      removal

jurisdiction is “strictly construe[d].”            Mulcahey v. Columbia

Organic Chems. Co., 29 F.3d 148, 151 (4th Cir. 1994).            Ultimately,

the burden of demonstrating subject matter jurisdiction is on the

party seeking to litigate in federal court.        Robb Evans & Assocs.,

LLC v. Holibaugh, 609 F.3d 359, 362 (4th Cir. 2010), cert. denied,

562 U.S. 1137 (2011).      If the basis for federal jurisdiction “is

doubtful, a remand [to state court] is necessary.” Dixon v. Coburg

Dairy,   Inc.,   369   F.3d   811,   816   (4th   Cir.   2004)    (en   banc)

(alteration in original) (citation and internal quotation marks

omitted).

     Here, Palacios does not dispute that the parties are diverse.

Rather, she contends that the complaint fails to establish the

requisite amount in controversy and that Tyson’s removal petition,

which she concedes “need include only a plausible allegation that

the amount in controversy exceeds the jurisdictional threshold,”

                                     3
Dart Cherokee Basin Op. Co. v. Owens, 574 U.S. 81, 89 (2014), only

noted the possible existence of treble and punitive damages, which

she argues did not meet its burden.           (Doc. 11 at 4-5.)       Tyson has

responded with a calculation of damages, noting that Palacios’s

rate of pay would result in a plausible back pay award at the time

the   complaint   was    filed   of   $29,848.00, 2    which   is    subject   to

trebling under N.C. Gen. Stat. § 95-243, for a total claim of

$89,544.00.     (Doc. 13 at 4-5.)       Tyson also notes the presence of

a claim for punitive damages and attorneys’ fees.              (Id. at 5-6.)

      Courts   apply    the    “legal   certainty”     test    in   determining

whether the amount in controversy requirement is met.                  St. Paul

Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938).

“[T]he court should look to the face of the complaint itself to

determine whether it is a legal certainty that plaintiff’s claims

do not reach the required amount.”            Shanaghan v. Cahill, 58 F.3d

106, 112 (4th Cir. 1995).        Where the complaint is ambiguous as to

the amount in controversy, the court may consider evidence on the

question, including “evidence . . . submitted by the parties, the

applicability     of    attorney’s    fees,   and     potential     punitive   or

trebling of damages.”         Kirklen v. Buffalo Wild Wing Int’l, Inc.,

No. 3:18-cv-00468-FDW-DSC, 2019 WL 1649984, at *1 (W.D.N.C. Apr.

17, 2019) (citing Francis v. Allstate Ins. Co., 709 F.3d 362, 369


2 Tyson calculates $13.00/hour for 40 hours/week for 57 weeks plus
$16.00/hour for two additional work days. (Doc. 13 at 4 n.2.)

                                        4
(4th Cir. 2013)); see also Talantis v. Paugh Surgical, Inc., 273

F. Supp. 2d 710, 713 (M.D.N.C. 2003) (court may consider extrinsic

evidence). In this district, courts have applied the preponderance

of the evidence standard to a party invoking its subject matter

jurisdiction.        See Dash v. FirstPlus Home Loan Owner Trust 1996-

2, 248 F. Supp. 2d 489, 497 (M.D.N.C. 2003).

      In North Carolina, a plaintiff is prohibited from claiming

specific damages in certain cases (though this does not appear to

be one of them), resulting in a common practice of alleging only

the statutory jurisdictional threshold for superior court.                 See

N.C. R. Civ. P. 8(a) (providing $25,000 for negligence actions and

all   actions    seeking      punitive   damages).   Palacios’s    complaint

follows this practice, although it refers to the prior threshold

of $10,000.00.       (Doc. 5 at 6.)      Nevertheless, the complaint seeks

“lost wages, lost benefits, and other economic losses,” “treble

damages,” “attorney fees,” “punitive damages,” “emotional pain,

damage to her reputation, deterioration of her emotional and

physical health, and loss of enjoyment of life,” “lost compensation

and tangible job benefits,” and “back pay, front pay, compensatory

and punitive damages.”          (Doc. 5 ¶¶ 49, 50, 51, 55-57.)       Tyson’s

calculation of back pay is supported by the declaration of a

corporate representative, and Palacios has not contended it is

incorrect.      Thus, the back pay award alone could be $29,848.00.

Trebled,     under     N.C.    Gen.   Stat.   § 95-243,   this   amounts   to

                                         5
$89,544.00,        easily   crossing       the    jurisdictional         threshold,

irrespective       of   punitive    damages      and   an   award   of   statutory

attorneys’    fees      under    N.C.   Gen.   Stat.   § 95-243(c).        Bell   v.

Preferred Life Assurance Soc’y, 320 U.S. 238, 240 (1943) (“Where

both actual and punitive damages are recoverable under a complaint

each must be considered to the extent claimed in determining the

jurisdictional amount.”); Mattison v. Wal-Mart Stores, Inc., No.

6:10-CV-01739-JMC, 2011 WL 494395, at *3 (D.S.C. Feb. 4, 2011)

(denying remand where plaintiff’s request for punitive damages

made it “difficult for [Plaintiff] to prove she could not possibly

recover the jurisdictional limit were she to prevail at trial.”);

Francis,     709    F.3d    at    369   (considering        attorneys’    fees    in

calculating amount in controversy).

     Palacios’s contention that remand is required because Tyson’s

removal notice failed to provide this information lacks merit.                    In

Ellenburg v. Spartan Motors Chassis, Inc., 519 F.3d 192, 200 (4th

Cir. 2008), the court reversed a district court’s remand of an

action, holding that a removing party’s notice need only meet the

pleading standard imposed for the initial complaint.                      However,

once the jurisdictional allegations are challenged, “[t]he party

seeking removal bears the burden of demonstrating that removal

jurisdiction is proper.”           Id. (quoting In re Blackwater Security

Consulting, LLC, 460 F.3d 576, 583 (4th Cir. 2006)).                     Tyson has

done so here.       While its removal notice alleged that “[t]he amount

                                          6
in controversy in this case exceeds $75,000, exclusive of interest

and costs,” and noted that “[i]n addition to actual damages,

Plaintiff seeks to recover treble damages and unspecified punitive

damages” (Doc. 1 at 2), upon Palacios’s challenge, Tyson has

provided the above information by way of the declaration of a

company representative (Doc. 13-1 at 2).   This meets its burden to

avoid remand.

III. CONCLUSION

     For the reasons stated, Tyson has demonstrated that diversity

jurisdiction exists such that this court has the authority to

determine this dispute.

     IT IS THEREFORE ORDERED that Plaintiff’s motion to remand and

associated request for an award of costs, including reasonable

attorneys’ fees (Doc. 11), is DENIED.



                                       /s/   Thomas D. Schroeder
                                    United States District Judge

November 5, 2019




                                7
